By the Court,

Dixon, C. J.
After the filing of the foregoing opinion, a motion for a rehearing was made and granted ; and now upon final argument, it appears that we were mistaken as to the order staying the proceedings of the plaintiff be*223low. It is now shown, that the proceedings were stayed at the instance of the plaintiff in error, and not by the judge upon his own motion, as was formerly supposed. This entirely changes the aspect of the case with regard to the question of jurisdiction. It was an appearance, an unqualified waiver of previous defects in the service of process. The relief granted was consistent only, with the complete jurisdiction of the court over the party applying for it; and if founded upon such application, which it now appears to have been, the jurisdiction can no longer questioned.
There being, in the opinion of the court, no other matter for which the proceedings below should be disturbed, the judgment is affirmed with costs.